DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-11 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Birnkrant (US 20190287367) .
The applied reference has a common assignee and common inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the 
Regarding claim 1, the claimed at least one fiber optic cable for transmitting light is met by the fiber optic cable 28 (Birnkrant: paragraph 54).
The claimed at least one fiber optic cable defining a plurality of nodes arranged to measure the one or more conditions is met by the plurality of nodes each associated with a light sensitive device (Birnkrant: paragraph 54).
The claimed control system in communication with the at least one fiber optic cable such that scattered light and a time of flight record is transmitted from the at least one fiber optic cable to the control system is met by the light sensitive device receiving scattered light and the control system identifying the scattered light received from each of the nodes and uses position and time of flight (Birnkrant: paragraph 55).
The claimed control system includes a detection algorithm operable to identify a portion of the scattered light associated with each of the plurality of nodes and indicate a presence and magnitude of the one or more conditions at each of the plurality of nodes is met by the light sensitive device receiving scattered light and the control system identifying the scattered light received from each of the nodes (Birnkrant: paragraph 55) and initiating an alarm indicating the presence of fire (Birnkrant: paragraph 74).
Regarding claim 2, the claimed predetermined area includes a plurality of zones is met by the plurality of nodes (34) detecting the presence of an abnormal condition at a plurality of electronic components (124) as seen in figure 19 of Birnkrant.
Regarding claim 3, the claimed control system is configured to parse the time of flight record relative to the plurality of zones is met by the light sensitive device receiving scattered light and the 
Regarding claim 4, the claimed each of the plurality of zones is associated with a region of the predetermined area being monitored is met by the plurality of nodes (34) detecting the presence of an abnormal condition at a plurality of electronic components (124) as seen in figure 19 of Birnkrant.
Regarding claim 5, the claimed each of the plurality of zones is associated with at least one of the plurality of nodes is met by the plurality of nodes (34) detecting the presence of an abnormal condition at a plurality of electronic components (124) as seen in figure 19 of Birnkrant.
Regarding claim 6, the claimed light source for generating light transmitted to plurality of nodes via the at least one fiber optic cable is met by the light source (36) being energized to send light through the fiber optic cable (Birnkrant: paragraph 66).
Regarding claim 7, the claimed control system further comprises a control unit operably coupled to the light source to selectively control emission of light from the light source is met by the control unit being coupled to the light source for energizing (Birnkrant: paragraph 66).
Regarding claim 8, the claimed light sensitive device operably coupled to the plurality of nodes, wherein the scattered light is transmitted from the plurality of nodes to the light sensitive device is met by the light sensitive device connected to the light source (Birnkrant: paragraphs 61-62).
Regarding claim 9, the claimed control system further comprises a control unit operably coupled to the light sensitive device is met by the control unit being coupled to the light sensitive device (Birnkrant: paragraph 61).
Regarding claim 10, the claimed light sensitive device converts the scattered light and time of flight record associated with the plurality of nodes into an electrical signal receivable by the control unit 
Regarding claim 11, the claimed one or more conditions includes at least one of smoke, fire, dust, volatile organic compounds, particle pollutants, biological particles, chemicals, and gases is met by the detection of hazardous conditions including smoke (Birnkrant: paragraph 50).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAVIS R HUNNINGS whose telephone number is (571)272-3118.  The examiner can normally be reached on MTHF 830-430 (Office); W 8-4 (Home).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on 571-272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TRAVIS R HUNNINGS/               Primary Examiner, Art Unit 2689